DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-15, as originally filed, are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 

s 1, 3-4, 6-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Golston et al. (USP 2018/0251122). 
As Per Claim 1, Golstone  et al. (Golstone) teaches, an apparatus ( system for operating vehicle based on sensor data)  comprising:  2an interface (via  interface 108, [0079],  antennas 356, 358, Fig.3)  configured to receive video frames 3corresponding to an interior of a vehicle (300 Figs. 1-3);  [0029]); and  4a processor  (112, Fig.1) configured to (i) perform video operations on 5said video frames to detect objects in said video frames, (via image sensor 104,  image obtainer 114)  ([0059]-[0063]), (ii) 6detect one or more passengers based on said objects detected in 7said video frames,  ( via “configurations of the systems and methods disclosed herein may involve object detection, object recognition, and/or machine learning”, [0030];  [0060]) [0006]] [0030], [Fig.10); (iii) determine a location of each of said 8passengers detected [0039-0040]) ,  ( via location sensor,[0056]) , [0064]), [0079]) and (iv) generate a climate control signal for 9each of said passengers, (“occupant comfort, safety, and/or security”, [0030]),( via Processor 122   “determining  occupant state data”…“One or more wellness sensors may indicate the presence and/or state of one or more occupants (e.g., excited, anxious, calm, angry, whether there is a health issue, etc.)[0079]), “temperature comfort level..”[0063],[0064]), wherein (a) said climate control signal is 10implemented to control climate settings in a plurality of climate 11zones within said vehicle ( via “adjusting  temperature control”,  [0066], also see  [0080][0085]), [0152-0153]).
However Golstone does not explicitly teach, said processor correlates said 12location of each of said passengers to said climate zones.  
102 may determine an occupant status for each occupant (e.g., occupant 1, occupant 2, . . . , occupant n, etc.). For example, the electronic device 102 (e.g., vehicle) may obtain video data and perform computer vision processing that indicates that one of the occupants (e.g., a passenger) is cold and shivering and that another occupant is neutral. Additionally or alternatively, the electronic device 102 may obtain audio data and perform speech recognition and natural language processing to determine that another occupant (e.g., the driver) is   uncomfortably warm (e.g., may recognize speech where an occupant says “it's hot in here.”), [0152])  and  “the electronic device 102 may compare 706 the vehicle operation status to one or more (e.g., multiple) occupant preferences. For example, the electronic device 102 may determine whether each occupant is  comfortable or uncomfortable with the temperature”, [0153]).
Therefore, it would have been obvious to one ordinary skill in the art to recognize that Golston has the teachings of processor correlating said 12location of each of said passengers to said climate zones. 
 
As per Claim 3, Golston  teaches the limitation of Claim 1. However, Golston further  teaches, wherein each of 2said climate zones correspond to one of a plurality of seat 3locations within said vehicle (via “the electronic device 102 may determine an occupant status for each occupant (e.g., occupant 1, occupant 2, . . . , occupant n, etc.). For example, the electronic device 102 (e.g., vehicle) may obtain video data and perform computer vision processing that indicates that one of the occupants (e.g., a passenger) is cold and shivering and that another occupant is neutral. Additionally or alternatively, the electronic device 102 may obtain audio data and perform speech recognition and natural language processing to determine that another occupant (e.g., the driver) is   uncomfortably warm (e.g., may recognize speech where an occupant says “it's hot in here.”), [0152])  and  “the electronic device 102 may compare 706 the vehicle operation status to one or more (e.g., multiple) occupant preferences. For example, the electronic device 102 may determine whether each occupant is  comfortable or uncomfortable with the temperature”, [0153]).[0150-0154]).

As per Claim 4, Golston  teaches the limitation of Claim 1. However, Golston further  teaches, wherein said 2climate settings are configured to adjust a temperature of one or more of said climate zones (via “adjusting  temperature control”,  [0066], also see  [0080][0085]), [0152-0153]).

As per Claim 6, Golston  teaches the limitation of Claim 1. However, Golston further  teaches1 , wherein (i) said 2processor is further configured to identify said passengers as 3particular individuals,  (via an occupant and an occupant with higher priority, [0085-0086]); (ii) one or more of said particular 4individuals have user preferences for said climate settings  ( via  an occupant of  higher priority ( driver) having preference over occupant with not higher  priority ( passenger) , [0085-0086])[0087]); and 5(iii) said control signal is configured to select said climate 6settings based on said user preferences for said particular 7individuals. [0085-0087]).

As per Claim 7, Golston  teaches the limitation of Claim 6.  However, Golston further  teaches, , wherein said 2processor is further configured to implement facial recognition for 3identifying said passengers as said particular individuals.  ( Golston: “the computer vision analyzer 118 may detect facial expressions (e.g., fear, discomfort, annoyance, etc.), occupant state of awareness of driving events (e.g., busy browsing phone or sleeping, etc.), gait, body motion, posture, and/or other indications (e.g., leaning away from traffic, shivering, signs of claustrophobia, etc.) of occupant status”, [0072], “person and/or facial recognition may be employed to determine each of the occupants”, [0176]).

As per Claim 8, Golston  teaches the limitation of Claim 1. However, Golston further  teaches, wherein, said 2processor is further configured to (i) detect characteristics of 3said passengers (Golston :  [0072], [0176]) and (ii) restrict said climate control settings in 4response to said characteristics (Golston: “Some configurations may detect that one or more occupants are complaining about temperature and adjust temperature control (e.g., heating, air conditioning, HVAC, etc.)”, [0066]). 1 

As per Claim 9, Golston  teaches the limitation of Claim 1. However, Golston further  teaches 1 wherein (i) said 2characteristics comprise an age of said passengers  
“electronic device 102 detects an emergency (e.g., detects extreme fear or distress from an occupant, detects a  child left in the vehicle”, [0082]; 
“the electronic device 102 may monitor the state of a  child left in the car” [0110]) 
Examiner interprets  “an age of the passenger” , as “passenger being a child”
Examiner interprets, “passenger being below a threshold age” as  passenger being a child”. (ii) said 3climate control settings are restricted to a maximum cooling value 4when said age of said passenger is below a threshold value.  “the electronic device 102 (e.g., vehicle operation manager 120) may adjust vehicle temperature (as a first step, for example)”, [0110]).
However, Golston does not explicitly teach, (ii) said 3climate control settings are restricted to a maximum cooling value 4when said age of said passenger is below a threshold value.
However, Golston teaches, “electronic device 102 detects an emergency (e.g.,   detects a  child left in the vehicle..)”, [0082]; “the electronic device 102 may monitor the state of a  child left in the car” [0110]). And after child detection,  the electronic device 102 adjusting the vehicle temperature [0100]).
 	Therefore, it would have been obvious to one ordinary skill in the art to recognize that, when 102 device is adjusting the vehicle temperature, it would  adjust the temperature within a safety range of the child, it would not adjust to a maximum  cooling value which is harmful to a passenger of minor age ( i.e., a child).

As per Claim 11, Golston  teaches the limitation of Claim 1. However, Golston does not explicitly teach, wherein said 2processor comprises a dedicated hardware 
However, it is notoriously known in the art of video capturing/ image capturing  that Video frames are made of pixel and lines. When obtaining the video frames, the video frames comprises pixels and  the pixels belong to the 5objects that correspond to the passengers. ( [0059]-0063]).  Therefore, Golston has the teaching of  3performing feature extraction to calculate descriptors for determining 4a likelihood that pixels of said video frames belong to said 5objects that correspond to said passengers.

As per Claim 12, Golston  teaches the limitation of Claim 1. However, Golston does  further teaches  wherein, said 2climate settings comprise at least one of an air temperature, a 3seat temperature, an amount of airflow from a fan, an audio level, 4an intensity of vibration for a seat massager, and how much a 5window is opened (via “adjust temperature control (e.g., heating, air conditioning, HVAC, etc.”,[0066])).

As per Claim 13, Golston  teaches the limitation of Claim 1. However, Golston does  not explicitly teach, wherein each of 2said climate zones are an area of space within said vehicle for one 3of said passengers.  
However, Golston teaches, “the electronic device 102 may determine an occupant status for each occupant (e.g., occupant 1, occupant 2, . . . , occupant n, etc.). For example, the electronic device 102 (e.g., vehicle) may obtain video data and perform computer vision processing that indicates that one of the occupants (e.g., a 102 may obtain audio data and perform speech recognition and natural language processing to determine that another occupant (e.g., the driver) is   uncomfortably warm (e.g., may recognize speech where an occupant says “it's hot in here.”), [0152])  and  “the electronic device 102 may compare 706 the vehicle operation status to one or more (e.g., multiple) occupant preferences. For example, the electronic device 102 may determine whether each occupant is  comfortable or uncomfortable with the temperature”, [0153]).
Therefore, it would have been obvious to one ordinary skill in the art to recognize that Golston has the teachings of processor correlating said 12location of each of said passengers to said climate zones.  

As per Claim 14, Golston  teaches the limitation of Claim 1. However, Golston does  further teaches wherein one or 2more of said climate zones is an area of space within said vehicle 3for more than one of said passengers.  
(via passengers , [0152-0153]).

5.	 Claims 2, 5, 10 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Golston et al. ( USP 2018/0251122)  in view of Faust et al. ( USP 2018/0001734) .
As per Claim 2, Golston  teaches the limitation of Claim 1. However, Golston does not explicitly teach, wherein said 2control signal is configured to set said climate 
In a related field of Art , Faust eta l. ( Faust) teaches, vehicle climate control system , wherein,  said 2control signal is configured to adjust said climate settings for 3each of said climates zones independently ( via climate control system adjusting climate conditions in occupant occupied region and in unoccupied region, See  claims 1, 3, 12 and 18, see [0037-0039], [0041-0042], [0047], [0050], Figs. 1, 8).
It would have been obvious to one of ordinary skill in the art, having the teachings of Golston and Faust  before him before the effective filing date of the claimed invention  to modify the systems of Golston, to include the climate control  teachings (in-the climate control system 120, 125,126 etc.) of  Faust  and configure with the system of Golston to divide the  vehicle seats regions  into  occupant occupied region and unoccupied region in order to adjust and control climate control operation independently via  turning 3off heating/cooling in each of said climate zones that do not have 4one of said passengers present (unoccupied region). Motivation to combine the two teachings is, to control HVAC in occupant occupied  region, switch off HVAC in unoccupied region  (i.e., an added   feature to save  gasoline for operating HVAC in entire vehicle). 
As per Claim 5, Golston  teaches the limitation of Claim 1. However, Golston further  does not explicitly teach, wherein said 2control signal is configured to adjust said climate settings for 3each of said climates zones independently.  
In a related field of Art , Faust eta l. ( Faust) teaches, vehicle climate control system , wherein,  said 2control signal is configured to adjust said climate settings for  ( via climate control system adjusting climate conditions in occupant occupied region and in unoccupied region, See  claims 1, 3, 12 and 18, see [0037-0039], [0041-0042], [0047], [0050], Figs. 1, 8).
It would have been obvious to one of ordinary skill in the art, having the teachings of Golston and Faust  before him before the effective filing date of the claimed invention  to modify the systems of Golston, to include the climate control  teachings ( in-the climate control system 120, 125,126 etc.) of  Faust  and configure with the system of Golston to divide the  vehicle seats regions  into  occupant occupied region and unoccupied region in order to adjust and control climate control operation independently. Motivation to combine the two teachings is, to control HVAC in occupant occupied  region, switch off HVAC in unoccupied region  (i.e., an added   feature to save  gasoline for operating HVAC in entire vehicle).

As per Claim 10, Golston  teaches the limitation of Claim 1. However, Golston does not explicitly teach, wherein said  apparatus is configured to optimize a heating/cooling system of 938611.00159 said vehicle based on occupancy of said vehicle detected using 4computer vision to save energy.1 
In a related field of Art , Faust eta l. ( Faust) teaches, vehicle climate control system , wherein,  wherein said  apparatus is configured to optimize a heating/cooling system of 938611.00159 said vehicle based on occupancy of said vehicle detected using 4computer vision to save energy (via climate control system adjusting climate conditions in occupant occupied region and in unoccupied region, See  claims 1, 3, 12 and 18, see [0037-0039], [0041-0042], [0047], [0050], Figs. 1, 8).
Golston and Faust  before him before the effective filing date of the claimed invention  to modify the systems of Golston, to include the climate control  teachings (in-the climate control system 120, 125,126 etc.) of  Faust  and configure with the system of Golston to divide the  vehicle seats regions  into  occupant occupied region and unoccupied region in order to adjust and control climate control operation independently, and shut-off cooling /heating operation in the unoccupied region.  Motivation to combine the two teachings is, to control HVAC in occupant occupied  region, switch off HVAC in unoccupied region  (i.e., an added   feature to save  gasoline for operating HVAC in entire vehicle).

As per Claim 15, Golston  teaches the limitation of Claim 1. However, Golston does  does not explicitly teach, wherein each of 2said climate zones comprises one or more actuators configured to 3adjust said climate settings for said climate zone in response to   said climate control signal.
In a related field of Art , Faust eta l. ( Faust) teaches, vehicle climate control system, wherein each of 2said climate zones comprises one or more actuators configured to 3adjust said climate settings for said climate zone in response to   said climate control signal (via climate control system adjusting climate conditions in occupant occupied region and in unoccupied region, See  claims 1, 3, 12 and 18, see [0037-0039], [0041-0042], [0047], [0050], Figs. 1, 8).
It would have been obvious to one of ordinary skill in the art, having the teachings of Golston and Faust  before him  before the effective filing date of the Golston, to include the climate control  teachings (in-the climate control system 120, 125,126 etc.) of  Faust  and configure with the system of Golston to divide the  vehicle seats regions  into  occupant occupied region and unoccupied region in order to adjust and control climate control operation independently, and shut-off cooling /heating operation in the unoccupied region.
Motivation to combine the two teachings is, to control HVAC in occupant occupied  region, switch off HVAC in unoccupied region  (i.e., an added   feature to save  gasoline for operating HVAC in entire vehicle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663